May I first of all extend to you, Mr. President, my sincerest congratulations on your election as President of the thirty-third session of the United Nations General Assembly. At a time when African and third-world values can and should influence and contribute more effectively to contemporary world leadership and international affairs, we are confident in the knowledge that your long and brilliant record and experience in international affairs and deep knowledge of the United Nations system, is well as the quality of your collaborators in the General Committee and in the Secretariat, inspire confidence that this session will usher in a dynamic and rational step into a new era of international co-operation.
3.	Nearly five years ago I had the opportunity to address this Assembly at its sixth special session  when, for the first time, the whole world, both industrialized and developing countries, rich and poor nations, big and small Powers, suddenly discovered their collective interdependence in the face of a universal economic threat that was triggered primarily by an unprecedented increase in the prices of indispensable international trade commodities. The gravity of that situation was accentuated by the total unpreparedness of the international community, which, in the preceding decade, had failed to recognize the urgency of changing the existing economic order in a manner that was fair, just and equitable to the majority of humanity.

4.	Paradoxically, the great progress made in international politics in the same period, which significantly coincided with the first 10 years of the Organization of African Unity [OAU], was not matched in the sphere of economic relations between nations. On the one hand, Africa had emerged from colonial domination and was approaching total liberation at a pace that could be neither slowed down nor halted; and, on the other hand, international relations, hitherto characterized by super-Power politics and conflicts operating within a dangerous framework of bipolar interest blocs, was evolving into a system of general horizontal co-operation in the developed world, of the Northern Hemisphere.
5.	Today as I speak to you the wind of political change in Africa is losing its historic momentum of the 1960s as decolonization approaches its final phase, while the economic storm that has been shaking the world since 1973 has not shown any sign of abating. Indeed, it is this worsening economic crisis, rooted in the unsatisfied basic needs of the vast majority of mankind, that constitutes the greatest threat to world peace today -- that seemingly elusive yet noble objective which inspired the creation of the United Nations. In 1945 the world emerged from a war whose devastation has never been equalled in the history of conflicts between nations. The horror of the nations and States is thus reflected in the objectives and principles of the Charter of the United Nations, which are primarily “to save succeeding generations from the scourge of war”. A major achievement by the draughtsmen of the Charter is the endowment of succeeding generations of mankind with an instrument which, if properly used and its tenets respected by all States, will guarantee the three objectives of the maintenance of peace, the respecting of human rights, and the promotion of socio-economic progress for peoples all over the world.
6.	I have made those preliminary remarks simply to demonstrate that man has the vision and the capacity to resolve the world’s problems if he has the necessary political will to do so, and that the prescription for the solution of contemporary global problems-especially those relating to hunger, malnutrition and disease, human rights and racial discrimination-was appropriately entrenched in the United Nations Charter.
7: On this occasion I should like to focus attention on the area of economic justice in the hope that this Session will mark a major turning-point in the quest for the attainment of this noble objective.
8.	There is no doubt whatsoever that in the past two decades some progress has been made in the area of economic development. Yet it is also true that, in spite of these achievements, the disparities between the living
standards of people in developed and in developing countries are continuing to widen, and today many millions of people the world over are permanently trapped in a situation of absolute poverty. There is thus a clear case for concerted action to be taken by the international community at large, in collaboration with the Governments of the countries concerned, to improve the living conditions of the poorest peoples of the world and to meet their basic needs. That is the challenge facing all of us today.
9.	The introduction of the basic-needs concept as a new approach to development, particularly in developing countries, is an initial promise that the challenge is being responded to. But that concept of basic needs must be related to the specific and dynamic circumstances of each individual country and region. Therefore, as the current Chairman of the Conference of Heads of State and Government of the Permanent Inter-State Committee on Drought Control in the Sahel [CILSS], I should like to take this opportunity to acquaint this Assembly with the grave situation in that region of West Africa resulting from consecutive years of drought. In the Sahel, with its fragile ecology, the problems of under-development have been exacerbated by the spectre of nearly a decade of persistent drought.
10.	The recent droughts in the Sahel have resulted in the loss of several thousands of human lives, a severe decimation of the livestock population in the area and a significant drop in the level of production of food crops. The destruction of the already fragile ecosystem has also been further accelerated and the relentless advance of the desert set in train. At the height of the Sahelian drought in 1972 and 1973 the desert had advanced by scores of kilometres in some areas. Agricultural production in most of the Sahelian countries during the past decade has either declined or stagnated. In recent years all these countries have faced tremendous hardships, and without the assistance of the international community many more lives of human beings and of livestock would have been lost. In addition, like most of the developing countries of the third world, our States suffered greater penalties from inflation than the more developed parts of the world. We have had to pay for greater increases in the cost of imported materials, particularly manufactured goods, agricultural inputs such as fertilizers and pesticides, and cereal grains.
11.	While large-scale food aid and the importation of food grains, especially in years of drought, have ensured the region’s survival, the objective of regional food self-sufficiency in the Sahel is a political, economic and social option for its peoples. It is a political choice because it is recognized that during any global food crisis it will be the poor nations, and the poorest ones in these countries, that will suffer most. It is an economic choice because in reality the Sahel is a cereal-producing region par excellence and has the land and water resources to produce cereal grains not only for itself but also for other regions of the world and thereby to be in a position to contribute its quota to the resolution of the world food crisis. Finally, it is a social choice because it is based on the fact that agriculture will for a long time to come continue to be the basis of our economies and the main employer of our peoples. Above all else, if we give food self-sufficiency such prominence, it is because people are still hungry and malnourished in the Sahel

12.	The objective of regional food self-sufficiency in the Sahel cannot be achieved, however, as long as we continue to depend on occasional seasonal rainfall that is both too erratic and insufficient to meet the crop production needs in the region. The solution of this problem demands not only a marked improvement in rain-fed agriculture in the area but also a significant and rapid expansion of irrigated agriculture through the harnessing and use of the vast water resources of the region, including its enormous reserves of underground water. The scope of the Sahel’s water potential can best be appreciated if we recall that the River Niger discharges 32 billion cubic metres of water per year at Niamey, the Senegal River discharges 24 billion cubic metres at Bakel, Lake Chad receives 43 billion cubic metres from its main tributaries, the Logone and the Shari, and the Gambia River discharges 9 billion cubic metres of water a year into the Atlantic Ocean. At the same time the Sahel’s irrigable land potential has been put at more than 2.3 million hectares.
13.	It is therefore in the light of these circumstances and considering the magnitude of the task that the Sahelian countries came together in September 1973 to form CILSS to tackle collectively the immediate effects of endemic drought and to work out a medium- and long-term strategy and programme for the rehabilitation and development of the Sahel region.
14.	I am happy to say here that the United Nations, through FAO and the United Nations Sahelian Office played a vital role in that initiative. In view of the level and scope of the assistance required to undertake the planning of those programmes, in the first instance, as well as the amount of investment funds required for their realization, it was necessary that the international community be involved in those activities. Thus, two years after CILSS was created the proposal for the creation of the Club des amis du Sahel-the Club du Sahel as it is now known- which is a flexible and informal body to examine what co-operative action might be taken for the long-term development of the Sahel, was mooted by the Development Assistance Committee of the Organization for Economic Co-operation and Development and other international organizations, and in March 1976, at a meeting of the CILSS Heads of State and Government in Dakar, that proposal was accepted and the Club held its first meeting there.
15.	The immediate task undertaken by the Club in collaboration with CILSS was the working out of a long-term development strategy and action programmes, which were accepted by the CILSS Council of Ministers and later adopted at the second meeting of the Club du Sahel held in Ottawa in May last year. That strategy covers the period 1978-2000 and its principal objective is the achievement of food self-sufficiency in the region as a whole, however difficult the climatic conditions may be, and, subsequently, self-sustaining economic and social development of the region. Within the framework of that strategy a development programme, which has been called the first- generation programme, has been outlined for the five-year period 1978-1982 and is estimated to cost around $3 billion.
16.	That programme essentially seeks to develop the water resources, restore the equilibrium of the ecosystem through 
reafforestation, and improve fisheries and livestock and agricultural productivity, as well as to protect crops, develop transportation and strengthen the training and research facilities and programmes in the region.
17.	The rains in the Sahel region this year have been generally good in comparison to what they had been in the past few years, and we are hopeful that crop output may be much improved over that of last year. But there is no assurance that next year’s rainy season will be equally good. We therefore see the development of the entire water resources in the Sahel region as the solution in the matter of increased food and cash-crop production in our Sahelian countries. It is for that reason that much emphasis has been placed on the development of the major river and lake basins as well as the underground water reserves in the area. Many river basin authorities have already been formed, such as the Lake Chad Basin Commission, the Organization for the Development of the Senegal River and the Organization for the Development of the Gambia River Basin to plan for their integrated and rational development.
18.	As far as the development of the Gambia river basin is concerned, the programme that has been conceived entails the construction of an anti-salt barrage in the estuary basin for the control of salinity intrusion further into the river, and a vehicular crossing of regional importance. This structure will at the same time make it possible for 24,000 hectares of suitable irrigable land in the Gambia to be reclaimed and utilized for crop production. It will also provide a means of controlling flooding in the river flats in the eastern sector of the country during the flood period. For the Gambia, this is a priority project and it is hoped to commence construction in 1979. Secondly, the programme will involve the construction of two other dams in the continental basin for the provision of water for irrigation and the generation of hydroelectric power for industrial and domestic use on a regional basis.
19.	The execution of such projects is vital for the future of the Sahel and I wish to take this opportunity to thank the Secretary-General of the United Nations and all friendly Governments and organizations that are closely involved in the implementation of the CILSS development programme for their assistance. Furthermore, we in the Sahel value the very positive approach of the United Nations in providing the effective mechanism of the United Nations Sahelian Office as the focal point and co-ordinating body for the support of the activities of the United Nations system in the medium-term and long-term recovery, and development of the Sahel. There is also FAO, which is one of the most active champions of the Sahelian cause.
20.	The creation of the Club du Sahel marks a new era and pattern in the relations between the developed and third- world countries conducted in a spirit of partnership for development in an emerging world economic order. For this dynamic action we wish to record our sincere thanks to the Development Assistance Committee of the Organization for Economic Co-operation and Development which led the initiative for the creation of the Club.
21.	The goodwill of the international community towards the Sahel has now been amply demonstrated. Indeed, earlier this year, in my capacity as current Chairman of the

Conference of Heads of State and Government of CILSS, I commenced a sensitization tour of friendly donor countries and institutions which took me in the first instance to the United States of America, France and Italy with a view also to mobilizing the necessary financial material support for the Sahel’s development programme. We have been greatly encouraged by the response we have received so far, but of course a lot more is needed.
22.	I should therefore wish to use this occasion to appeal to the international community to intensify and increase its support for the Sahel’s development programme. Although financial aid has increased, the level is in no way adequate to meet the investment needs for the realization of the CILSS programme. Additionally, aid will have to be granted on the most favourable terms and the aid procedures and project selection and appraisal criteria will also have to be adjusted and modified to take account of the peculiar circumstances of the Sahel. For instance, the concept of absorptive capacity must be adjusted so as to ensure that the poorer countries do not lose out in the allocation and distribution of aid. Again, donor countries will have to be involved in the funding of some infrastructure projects. Most parts of the Sahel lack infrastructure and without adequate infrastructure meaningful development cannot be achieved. Likewise, aid funds may of necessity have to cover some of the local-cost element of projects as well as certain other operating expenses.
23.	While the disastrous Sahelian drought encouraged regional and interregional co-operation and solidarity, the world economic situation is still a challenge to our individual States, to our regional organizations and to this world body. International trade is at present characterized by conflicting economic chauvinisms and by a clear division between the small number of affluent industrialized countries, on the one hand, and the numerous poor countries of the developing world, on the other. In market conditions which are inequitable and unfavourable to the exporters of primary commodities and in which rich and advanced countries virtually monopolize the price determination process, the vast majority of mankind is condemned to a poverty trap from which escape is possible only through concerted international effort. This situation is aggravated by the fact that in international exchange export earnings from raw materials are determined by the buyers’ market, while the sale of industrial and manufactured goods is exclusively dictated by the suppliers’ market conditions. Thus the same countries, as sellers and buyers, determine the respective value of what they need from us and what they offer to us.
24.	This inequitable trade practice and economic system, which reflect neither the principles of free enterprise nor those of centrally controlled markets, have been the root-cause of the continuing deterioration of the terms of trade of the third world and the ever widening gap between rich and poor nations. These forces, made more complex by the energy crisis since 1973, by inflation, monetary instability and natural calamities such as floods and drought, represent severe obstacles that hamper the achievement of even the minimal development objectives of our countries. Not only did we have to pay higher prices for oil; we also had to pay higher prices for manufactured imports from the developed countries, prices which have themselves 
been forced up by energy and other costs. For us in the developing countries there has been a 500 per cent increase in the price of imported oil, representing an additional cost of $8,5 billion, since 1973. As a result, the terms of trade of the most severely affected developing countries declined by no less than 15 per cent in the few years following 1973 and this percentage has since increased. Consequently, these unfortunate countries are surviving only by increasing their indebtedness into the 1980s and this, according to present projections, could mark a recurrence of the 1973 hardships. Oil supplies would be insufficient to sustain economic growth, prices would tend to rise and those countries without adequate financial resources would encounter greater difficulties in satisfying their oil needs, a fact which in itself would risk creating international tension. Such a terrifying forecast imposes on us the need to look for cheaper alternative or complementary energy sources to mitigate the effects of another energy crisis.
25.	It is against this background that we invite all States and men of goodwill and foresight to join in a co-operative effort to change the present economic order. The new international economic system we advocate must be based on equity, justice and solidarity and on respect for the sovereign equality of all States and peoples. The structural changes that we demand are a means to an end which will guarantee a fairer distribution of production, surpluses and economic rewards. For the first time in the history of man some countries and regions are today producing practically enough for their peoples and it is only normal that the poorer nations, which constitute the majority of mankind, should want to dc likewise. But this situation can only materialize if international trade evolves in such a manner that the reward for production in the developing countries is equal, at least in real terms, to incomes for the same output in the industrialized countries.
26.	The new relationship will also mean that, in addition to obtaining fair prices, the developing countries will take a greater share in the manufacturing and processing of goods for export It is the moral responsibility of all industrialized nations to remove all trade and other barriers that tend to create disincentives for developing countries to develop their industrial capacity. Access to the markets of the advanced countries must be guaranteed in respect of our exportable raw materials and processed goods at fair and remunerative prices. These are the only conditions that are conducive to global prosperity and that will enhance the capacity of the third-world countries to accumulate earnings to meet their consumption demand. Thus the long-run fortunes of the rich nations also depend on the economic performance of the poor countries and we need trade as the most effective avenue to sustained development.
27.	We do, naturally, also need aid, but such assistance must be on the most concessionary terms if it is to have any beneficial effect on the receiving countries. Such aid must not have as a major objective to provide employment in the donor countries, as has been the practice for many years. Furthermore, the tendency to provide emergency or special assistance at the expense of normal aid has negative effects on the growth rate of the recipient countries. We believe that, whenever the need for emergency or special aid arises, it must complement, and not replace, planned aid and that the ultimate objective of giving aid is in fact to eliminate the need for aid itself.

28.	At-this juncture, let me hasten to observe that the efforts deployed by the international community in the past few years have been encouraging. The North-South dialogue, the Common Fund discussions, the Stabex arrangements of the European Economic Community and the African, Caribbean and Pacific Group and the creation of the International Fund for Agricultural Development represent a new attitude and a new beginning which augur well for the future. We are further encouraged by the fact that this vertical dialogue coincides with a dynamic horizontal linkage of co-operation among developing countries. In this regard, I pay a tribute to the role of Arab solidarity, especially with African countries, a solidarity which has now been institutionalized through the OAU on the one hand, and the League of Arab States and related institutions on the other.
29.	In this dynamic process it is incumbent upon the developing countries, especially those in Africa, to create the appropriate regional and interregional institutions as a vital facet of the emerging order. In other words, Africa must establish its own regional order so as to maximize its benefits from any world-wide adjustment. We must accordingly pool our resources in order to achieve economies of scale and thereby enhance our competitive and bargaining power vis-a-vis the industrialized countries. The Gambia is therefore totally committed to the Economic Community of West African States and similar regional organizations to which we belong
30.	But the desired change in the existing economic system cannot be achieved without access to technology and the relocation and transfer of manufacturing industries to developing countries. The call for the transfer of technology must, in our view, be seen against the socioeconomic background of our countries. What we are really talking about is the “adaptation of technology” or the transfer of “appropriate technology”. Quite often imported technology from advanced countries is both expensive and labour saving-and is not always relevant to the needs and resources of its intended beneficiaries. What we need in the developing countries are production methods that can meet local needs and utilize indigenous raw materials and labour. Appropriate technology must allow the maintenance of a people’s cultural identity and must so infuse scientific and technological principles into traditional techniques as to bring about their evolution and not their extinction.
31.	To transfer and adapt appropriate technology to the needs of our predominantly rural societies, international agencies and friendly Governments should support research efforts by and with Africans inside Africa. Such a reorientation will contribute to economic independence. The failure of development efforts in the last few decades and the inability to bridge the gap between rich and poor and make essential services effectively accessible to the rural poor are related to the defects and deficiencies of technology and the manner and terms of transfer of that technology from the advanced to the third-world countries. This technological gap is clearly demonstrated by the fact that in the advanced countries the 8 per cent of the population engaged in agriculture produces enough to feed their people and to leave a surplus for export Yet the developing
2	Stabilization of export earnings.
countries, with 90 per cent of the people engaged in agriculture, are still not self-sufficient in food. The problem is evidently technological. These issues, discussed at the recent Freetown conference on appropriate technology, have been more exhaustively dealt with in the United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires this month, and will be examined by the United Nations Conference on Science and Technology for Development, to be held in Vienna next year.
32.	In my view, concrete results would be achieved if there were a massive and concerted transfer of technological know-how, first of all in the area of agriculture and food production. Food self-sufficiency would then be the basis of development, as indeed was the case in the developed countries, where improved agricultural methods and practices predated the development of industrialization.
33.	I cannot end these remarks on international economic and technical co-operation without briefly touching on disarmament, which was exhaustively debated at the tenth special session earlier this year. I need simply say that, without mentioning the objective of peace through disarmament, it must be evident that the huge armament budgets of rich nations are largely achieved at the expense of the developing world. An equally serious factor that accentuates this problem is the arms race among poor countries, which feel compelled by local or regional circumstances to divert scarce resources from social development to armaments.
34.	Everything I have said so far could have been presented under a general treatise on human rights, since economic development is an indispensable means for the full realization of human rights in the modern world. When the founding fathers of the United Nations drew up the Charter in 1945, they reaffirmed their faith in fundamental human rights and in the dignity and worth of the human person, thus reflecting the indissoluble link between respect for human rights and human survival implied in the first preambular paragraph of the Charter.
35.	In our unequivocal position on human rights we in the Gambia are greatly inspired by the ethical codes adopted by the United Nations. The Gambia, like the majority of the present Members of our Organization, was under foreign rule for many centuries. Throughout that dark period of our history, colonialism deprived our people of the most basic of human rights, such as the right to choose their own leaders and own their system of government and the right to develop their indigenous culture. Then came the gallant struggle for independence and finally independence itself. With the attainment of self-determination and independence it would indeed be ironic if the freedom gained from the defeat of colonialism should again be denied to our peoples by our own leaders. After centuries of a deliberate policy of dehumanization, subjugation and oppression, the minimum our peoples expect and must have is the full enjoyment of their political, economic, social and cultural rights, for which they so gallantly fought during the liberation struggle; they deserve no less. It should be the duty of all of us to strive assiduously to ensure that everywhere in the world today people enjoy to the full their civil and political rights.

23
36.	I should, however, underline that our position regarding human rights is not confined to the narrow sense of civil and political rights so frequently prescribed for the developing countries. For us in the Gambia human rights are composite, indivisible and universal, and include also social and economic rights such as the right to a decent diet, decent shelter, and access to health and education facilities.
37.	Human rights transcend national boundaries and are relevant to the economic relations between advanced countries and the third world. Indeed the demand for a change in the present anachronistic economic order is synonymous with the assertion of the economic rights of the poor nations of the world against the monopolies of the affluent societies of the advanced countries. One might even say that the whole exercise in promoting international economic co-operation and development, whether in the framework of the North-South dialogue or in the United Nations system, or even at regional or bilateral levels, is merely an exercise in pursuit of comprehensive human rights aimed at uplifting the social condition of man.
38.	My Government and people believe also that human rights cannot have a mere rhetorical value. They must not only be enunciated. Above all they should be practised in every country, especially as we are living in a time when human rights have been so eloquently enunciated in numerous national and international documents subscribed to by many nations. These enunciations are themselves no small accomplishments. It is sad to say, however, that while they seem to be concerned with setting standards, the noble ideals of these texts, declarations and conventions bear an obscure relation to actual national or international realities. We believe strongly that ethical codes have little value if unmatched by ethical conduct.
39.	The United Nations forum is an appropriate milieu to discuss human rights. For not only is our Organization the cross-roads where all systems, cultures, values and ideologies meet; it is also the assembly that has played the leading role in the promotion and defence of the rights and dignity of man. Indeed, the United Nations .has made clear pronouncements in many fundamental texts such as the Charter itself, the Universal Declaration of Human Rights, of 1948; the international Covenant on Economic, Social and Cultural Rights, of 1966; the International Covenant on Civil and Political Rights, of 1966; and the Declaration on Permanent Sovereignty over National • Resources, of 1962. These instruments together recognize that freedom from want and fear can be achieved only if conditions are created whereby everyone may enjoy his civil and political rights; so that the individual can achieve the economic, social and cultural rights indispensable to the full development of his personality; and so that the rights of peoples and nations over their natural resources can be exercised in their own interest.
40.	We can say, therefore, that the history of the United Nations, including its position on decolonization, apartheid and racial discrimination, its stand on disarmament and its objective of world peace, is itself the history of the quest for human rights. If through this historical process we succeed in achieving universal respect for human rights as a basic need, we shall be blessed with peace.
41.	Peace is the fundamental objective of the Charter and we firmly believe that, as the founding fathers recognized at San Francisco in 1945, world peace is threatened by the areas of tension in the third world, which has now become the preferred theatre for super-Power struggles and rivalries. In Africa we have witnessed in the last year or so a spate of foreign military intervention and adventurism reminiscent of the nineteenth century imperialist expansion into our continent. Let me reiterate the position of my Government and people which I expressed unequivocally during my recent visit to the United States as the CILSS envoy and at the recent summit of the OAU in Khartoum.3
42.	We are categorically opposed to all forms of military intervention, whatever their origin and motivation. After centuries of struggle for freedom and against foreign domination, resulting in an almost total liberation of the continent and the demise of imperialism in its classical form, Africa cannot accept any foreign military intervention, even in its present guise. The independence and territorial integrity of Africa must be respected, and it must be accepted that the defence of Africa must be by Africans and for Africa. And, as agreed in Khartoum, any interventionist force in Africa that is not the creation of the OAU will enjoy no legitimacy in Africa.
43.	Africa does not need at this time of its development military intervention or the kind of aid which would escalate internecine conflicts and accelerate self-destruction. What Africa needs urgently is foreign economic intervention along lines conceived by Africans and for the primary benefit of our peoples. There is an urgent need in Africa for a new Marshall Plan that will lift us from a state of poverty and the under-utilization of the vast resources of the continent to the modern age of technological progress. I sincerely believe that it is only through economic and social progress that democracy and stability can be established and enjoyed in the general interest of peace.
44.	Our commitment to peace also dictates our total attachment to the policy of non-alignment. History in its inexorable logic has witnessed the emergence of this doctrine to which we as Gambians and as Africans collectively subscribe. Our concept of non-alignment is positive; it is far from being a state of indifference or neutrality. What we mean by positive non-alignment is that whatever positions we take or views we hold on any international issues result from our own sovereign judgement in the interest solely of peace and progress. The policy of non-alignment is above all not a balancing posture; rather, it is through the collective positions of the individual countries, especially the non-aligned movement, that it represents an independent force in its own right, whose weight in this gathering cannot be ignored.
45.	While we enunciate here the principles of human rights, chart out development paths and elaborate prescriptions for global peace, everything that negates these noble aims and laudable strategies still persists in southern Africa.
46.	In Zimbabwe, it is now clear that Smith’s internal settlement is not achieving its intended effects. Instead it
3	Fifteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Khartoum from 18 to 22 July 1978.

has led to the loss of more lives, the destruction of more property and the generation of more racial animosity. Our basic objections to the Salisbury Agreement  are its attempt to exclude the Patriotic Front, the heavy disproportion of power and special privileges for the white minority, and the unduly lengthy period it prescribes before a genuine transfer of power to the majority is effected. In these circumstances I am convinced there is an urgent necessity for fresh initiatives to be taken to break the apparent stalemate with a view to giving a new momentum to the process of change made possible within the framework of the Anglo-American proposals.  In this regard a conference of the leaders of all the groupings of Zimbabwe should be convened to prepare the way for genuine independence and a peaceful transfer of power to the majority.
47.	On the question of Namibia our position remains consistently that a peaceful and genuine independence, internationally recognized, should follow free elections based on universal adult suffrage under the effective supervision of the United Nations. In this connection we are confident that the United Nations presence, which has already become a reality in Namibia, will accelerate and guarantee the independence of what used to be known as South West Africa. But the independence of Namibia will be incomplete as long as an inch of its territory remains under foreign domination. For this reason we totally reject South Africa’s claim to Walvis Bay, as Namibia can remain independent only if its territorial integrity remains inviolable. In our view no amount of international guarantee can ensure the inviolability of Namibia’s territorial integrity as long as South Africa continues to exercise sovereignty over Walvis Bay. This part of Namibia is a colonial situation, and it must be decolonized together with the rest of Namibia.
48.	Until a few days ago our hopes were high that at long last South Africa would bow to international public opinion and to reality by accepting the implementation of the proposals on Namibia of the Secretary-General, Mr. Waldheim.  But once again these hopes have been dashed to the ground by a defiant South Africa. It is therefore the duty of this Assembly, of the Security Council and of the five Western members of the Council to maintain firm pressure on South Africa to heed international public opinion and allow Namibia to move to genuine independence on the basis of the Secretary- General’s proposals.
49 South Africa itself now remains the last bastion against the upsurge of freedom and independence moving irresistibly across, the continent down to the Cape of Good Hope. The South African regime is the only known administration today that has institutionalized racial discrimination, and with an arrogance that defies our Organization and, indeed, world, opinion. We are opposed to the Pretoria Government because of our rejection of its apartheid policy, which seeks to give legitimacy and
respectability to a social system in which a man is judged not by his intrinsic worth but by the colour of his skin. As Africans we cannot be indifferent to a foreign system imposed on our continent against the will of its indigenous people, for racism and colour prejudice, by-products of colonialism and imperialism, are alien to African values. Unfortunately, South Africa continues to survive because of the support of its friends, which provide it with massive investment and military aid and technology. Those countries concerned are thus guaranteeing the economic viability and stability of the Republic and contributing effectively to the perpetuation of the inhuman policy of apartheid.
50.	In the absence of a peaceful change in South Africa we will continue to support individually and collectively the heroic struggle of the freedom fighters of southern Africa until the emergence of a free and independent Azania. We call upon all the nations of the world and all men of goodwill to rally round the African cause so that democracy can prevail in South Africa and in the continent of Africa as a whole.
51.	Let me hasten to add that our policy towards South Africa is not discriminatory towards any particular racial group in that country. What we want to see is a free and prosperous South Africa in which all its peoples can live and work in harmony on the basis of equality and mutual respect, a South Africa which can pool its mineral and human resources in the supreme interest of all its peoples and of Africa. Once South Africa sets its house in order it will cease to be the pariah of the international community. It will become fully accepted in all the international forums, including the OAU, of which it could be an important and influential member. This is the challenge to the new leadership which will no doubt soon emerge in South Africa, to their friends and to humanity in general.
52.	While on the subject of South Africa, let me take this opportunity to thank the United Nations Special Committee against Apartheid for adopting a resolution on South African martyrs and for convening a special meeting on the anniversary of the death of Steven Biko. This, coming so soon after the decision of the OAU Assembly in Khartoum to commemorate 12 September as South Africa Martyrs Day, is most gratifying. I commend these actions to the General Assembly as a mark of solidarity with the struggle in South Africa.
53.	Our aim in Africa is that the continent should be free from conflicts of all kinds. We therefore wish to see the restoration of peaceful good neighbourliness in the Horn of Africa and the return of normality in Western Sahara. We are very much encouraged by the readiness for dialogue and compromise shown by all the parties directly concerned in these conflicts in the true African tradition. We appeal to outside interests as well as to all the friends of Africa to support Africa’s search for a peaceful settlement of these intra-African problems.
54 The greatest threat to world peace in modern times has been the Palestinian and Middle East question. The history of this problem and its causes and consequences are so familiar, complex though they are, to everyone here that I need not be repetitive. Our position is based on historical, legal and moral considerations. We cannot accept that the Jews of Israel need a national homeland more than do the

Palestinian Arabs, nor can we accept that Arab territory, including a part of Africa, can be acquired by Israel by force and retained. We therefore once again call upon Israel to withdraw from all Arab land occupied by force and to respect the rights of the Palestinian people to a homeland in the birthplace of their ancestors.
55.	Israel, together with its neighbours, needs peace, and the bold initiative taken last year by President Anwar El-Sadat of Egypt had generated hopes that a break-through was in sight. These peace efforts have been given a new impetus by the courageous, imaginative and timely initiative of President Carter of the United States, which culminated in the agreements concluded at Camp David,  which we hope will be a strong enough foundation for a final and definitive settlement in this long drawn-out conflict in the Middle East.
56.	I have spoken at length on economic co-operation, human rights and peace as the central theme of my statement. Their attainment cannot, however, be complete without some attendant adjustment within the United Nations system itself. The United Nations has had some major successes. It has served the common interest in its peace-keeping activities and in its pioneer work in economic and social development. It has served humanity in the areas of health, communications and education, to name a few. Yet the United Nations, like other institutions, has failed frequently to fulfil the expectations of its founders and the objectives of its Charter. The need for the reform of the United Nations dates back to the 1960s as the changing circumstances, especially in the third world, necessitate changes in structure, procedures and priorities. Apart from the areas of peace and security, there is an urgent need to effect reform in other areas, such as the decision-making process.
57.	Regarding decision-making, it is to be recalled that at the United Nations Conference on International Organization, held in San Francisco in 1945, the authors of the Charter based the voting procedure which was to apply on the principle of sovereign equality, in accordance with Article 2. Yet, in reality, this principle is so contradicted that it has been said that the main body of the Charter and its empirical functioning is based on the sovereign inequality of its Members. This is demonstrated by the established predominance of the five permanent members of the Security Council, whose power of veto negates the principle of “one man, one vote" -- or, if you like, “one country, one vote”. This situation calls for urgent review. If the power of veto cannot be revoked, then consideration should be given to entrusting it to a collectivity of nations representing important politico-economic or geographic regions, such as, in the case of Africa, the OAU.
58.	In the economic and social sphere there are promising signs of reform. At its thirty-second session the General Assembly endorsed wide-ranging recommendations on the restructuring of the economic and social sectors of the United Nations [resolution 32/197J. The United Nations, through UNDP, is playing a greater role in project appraisal, execution, monitoring and evaluation, but in certain cases
follow-up action to take care of certain recurrent costs in the least developed countries especially should be considered, and long-term pledges should be envisaged as a factor for rational planning and stability in development.
59.	In the field of the recruitment and deployment of United Nations personnel, we urge that due account be taken of the present composition of the Organization, which is so different from what it was in 1945. In this regard it is gratifying to note the recent appointment of a Director General for Development and International Economic Co-operation which we hope is part of the process of the change for which we are now calling.
60.	As the Gambia will be taking its seat for the first time in the Governing Council of UNDP, we hereby pledge our will to contribute effectively to the general programme of work of the Council and to the achievement of the declared objective of the majority of member States-that is to say, the reform of the system.
61.	At this juncture 1 should like to express my gratitude and appreciation to the Secretary-General and, through him, to UNDP, the Office of the United Nations Disaster Relief Co-ordinator and to the United States Government for their timely assistance to the Gambia following a serious emergency caused by a major break-down in our electrical power supply system. The swiftness of the action and the effects it has had in mitigating the gravity of the situation demonstrate the capacity of the United Nations system to intervene promptly and effectively in urgent and specific problem areas.
62.	We are witnessing a unique period of history as we approach the end of the twentieth century. Man has made giant technological advances but very little progress in solving the basic social problems of the world. Hunger and disease,, illiteracy and under-development have not by any means been conquered, and man is still fighting for his basic freedoms. Yet I am confident that man has the capacity to overcome his individual and collective difficulties. We need only the political will to implement the principles of the Charter of the United Nations for the attainment of the noble aims so eloquently expressed in San Francisco in 1945. In this way we would save succeeding generations from war and attain world peace through universal respect for human rights and the achievement of global social and economic progress.
